DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered and they are persuasive in part due to the amendments/cancellations and not persuasive in part. 

With regards to the claim objection the objection is withdrawn due to the amendments. 

With regards to the 101 the rejections are withdrawn due to the amendments. 

With regards to the 112a for “estimating a fitness state of the user” and “exercise dosage” the rejections are withdrawn for claims 1-12 due to the amendments/cancellations. 

With regards to the 112b for “estimating a fitness state of the user” and “exercise dosage” the rejections are withdrawn for claims 1-12 due to the amendments/cancellations. 

With regards to the other 112b’s Applicants arguments are not persuasive. 
With regards to the Examiners suggestion it was only implemented in one of the two claims, thus this argument is not persuasive for claim 13. 
For 10 and 13 about the BMI, Applicants statement “the use of the information as part of the program as opposed to the information being calculated”, claim 10 recites “using 
With regards to “emulation”, emulation software from Examiners interpretation of the ordinary meaning is code that is modified in such a way that it is run on different discreet hardware without interaction to the first hardware. For example, the original Nintendo had its own discrete hardware which games were run on, however over time “emulators” were released so that original Nintendo games could be played on calculators and computers without the original Nintendo hardware at all (see the introduction of James Conley et al., Use of a Game Over: Emulation and the Video Game Industry, A White Paper, 2 Nw. J. Tech. & Intell. Prop. 1 (2004). https://scholarlycommons.law.northwestern.edu/njtip/vol2/iss2/3). This is different from applicants use of the term, Applicants appear to be saying that software is run on one device (original device) and is shown or displayed on a separate device which also has an input into the original device. Based on the limited discussion in the specification and the use in the claims the software discussed is not emulation software and the argument is not persuasive.
The remaining arguments with regards to the 112b appear to be merely conclusion and not specific arguments and are not found persuasive. 


Furthermore, reviewing the specification it never recites what is in the reference tables to get a “exercise recommendation” the only specifically described reference tables would be those from the prior art see [0026] “The plurality of reference tables 56 may include Framingham Risk Score tables, as well as tables from National Heart, Lung, and Blood Institute, the American Diabetes Association, Office of Disease Prevention and Health Promotion, and other sources.” Upon reviewing some of those specifically mentioned ones, are ways of determining the state of someone and do not appear to have tables for an “exercise recommendation”. Applicants remaining discussion relies on the elements discussed above and is not persuasive for the same reasons. 

Claim Rejections - 35 USC § 112a
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 recite “determining the exercise recommendation” without disclosing how the “for evaluating inputs from the first sensor, the second sensor, the pedometer, and the timer in conjunction with the physiological data and the reference tables positioned” determines the exercise recommendation is being performed. The specification recites a functional intent, determine an exercise recommendation somehow using a plurality of elements, without disclosing how the intent is achieved is achieved using the elements. The claims depending from claims 1 and 13 share this issue and are rejected for the same reason.
Claim 13 recites “estimating a fitness state of the user” and “calculating an exercise dosage for a selected time period” without disclosing how the estimating or calculating are performed. The specification recites a functional intent, estimate a fitness state/calculate an exercise dosage, without disclosing how the intent is achieved.
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6, 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 13 recite “the first sensor and the second sensor are configured for emitting light and measuring reflected light for determining a heart rate and blood pressure of the user” and “for evaluating inputs from the first sensor, the second sensor, the pedometer, and the timer in conjunction with the physiological data and the reference tables positioned” to determine the exercise recommendation. The first and second optical sensors are recited to determine blood pressure and heart rate both of which could be considered physiological data. The claim also separately recites “physiological data” it’s unclear if the heart rate and blood pressure are the “physiological data” or is 

Claims 10 and 13 recite “using a baseline body mass index for the user based on associated physiological data and for calculating a change from the baseline body mass index based on changes in the associated physiological data and for actuating the screen for displaying the baseline body mass index and the change from the baseline body mass index.” However, it is unclear where the “associated physiological data” comes from or what it consists of for a BMI measurement. The PPG, pedometer and timer related data do not include the necessary data for the standard BMI calculation as represented by the NIH National Heart, Lung, and Blood institute which requires your height and weight (https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmicalc.htm), or applicants referenced Navy Calculation which requires diameters of different parts of the body. Turning to the specification, [0025] is the only paragraph discussing BMI and it recites the same amount of information as the claim merely “calculate a baseline body mass index for the user based on associated physiological data”.

Claim 12 and 13 recites “emulation code positioned on the electronic device”, it’s unclear what “emulation code” entails. Examiner notes instructions stored in memory are simply instructions what limitation if any emulation implies is unclear as it is unclear what the metes and bounds of emulation code are. 

Claims 13 recite “estimating a fitness state of the user”, however it is unclear what the metes and bounds of “fitness state” are. A fitness state does not provide metes and bounds of what is being claimed a few possible interpretations are provided: the measure of one parameter for example where 

Claims 13 recites an “exercise dosage” however it’s unclear what the metes and bounds of this are. This could mean the setting of a routine for working over several weeks, how many sets on a particular exercise should be performed, how long a particular workout session should take or countless other alternatives. The term does not clearly define what the metes and bounds of a “exercise dosage” are. Turning to the specification it merely recites an exercise dosage without explaining what the term entails. Claims 13 also recites a “exercise recommendation” it’s further unclear what the difference between exercise dosage and an exercise recommendation is. 

Claim 13 recites “programming code positioned on the microprocessor”, it’s unclear how code is positioned on the microprocessor. Presuming Applicants are attempting to claim storing data Examiner would recommend phrasing similar to storing instructions in a non-transitory storage medium. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman (Subramaniam Venkatraman et al., US 20140276119) hereinafter Ven in view of Li (Youzhi Li et al., US 20110112379) hereinafter Li.
 Regarding claim 1, an interpretation of Ven discloses fitness monitoring device comprising: 
a housing defining an interior space (electronics package Figs. 2A-C, 6A-B, [0121]); 

a first sensor and a second sensor (Figs. 2A through 3C and 11A-11G,  [0124] including  “the biometric monitoring device may include an optical sensor to detect, sense, sample and/or generate data that may be used to determine information representative of, for example, stress (or level thereof), blood pressure, and/or heart rate of a user . . . In such embodiments, the biometric monitoring device may include an optical sensor having one or more light sources (LED, laser, etc.) to emit or output light into the user's body, as well as light detectors (photodiodes, phototransistors, etc.) to sample, measure and/or detect a response or reflection of such light from the user's body and provide data used to determine data that is representative of stress (or level thereof), blood pressure, and/or heart rate of a user (e.g., such as by using photoplethysmography).”) coupled to a lower face of the housing wherein the first sensor and the second sensor are configured for contacting the wrist of the user (Figs. 2A through 3C and 11A-11G, [0124], [0233]), the first sensor and the second sensor being optical type wherein the first sensor and the second sensor are configured for emitting light and measuring reflected light for determining a heart rate and blood pressure of the user (Figs. 2A through 3C and 11A-11G,  [0124]), respectively; and 
a screen coupled to an upper face of the housing (Figs. 2A-C, 6A-B, 7, [0121] see also [0312]-[0315]) wherein the screen is configured for displaying to the user the heart rate ([0280], [0282] see also [0124]), the blood pressure ([0280], [0282] see also [0124]), an exercise recommendation ([0383] including “Additional apps include, but are not limited to  . . .endurance sport coach (e.g., recommending or prescribing the intensity, duration, or profile of a running/bicycling/swimming workout, or suggesting the abstinence or delay of a workout, in accordance with a user specified goal such as a marathon, triathlon, or custom goal utilizing data from, for instance, historical exercise activity 
a battery coupled to the housing and positioned in the interior space ([0235], [0376]); 
a data storage module coupled to the housing and positioned in the interior space (Fig. 1, [0121] see also [0012], [0044], [0119], [0186]); 
a pedometer ([0122] including “the biometric monitoring device may calculate and store the user's step count using one or more biometric sensors . . . ”, [0154] including “By measuring the step rate of a user with, e.g., an accelerometer,”, [0463]) coupled to the housing and positioned in the interior space wherein the pedometer is configured for determining a step count for and a distance covered by the user ([0122], [0154], [0455], [0463]-[0464]); 
a timer coupled to the housing and positioned in the interior space wherein the timer is configured for determining an elapsed time for a physical activity ([0122], [0365], [0383, [0423], [0442]; The spec recites a biometric device which measures duration of activity or exercise); 
a microprocessor coupled to the housing and positioned in the interior space ([0119], [0121], [0296] see also [0185]-[0186], [0297]-[0299]), the microprocessor being operationally coupled to the first sensor, the second sensor, the screen, the battery, the data storage module, the pedometer, and the timer (Fig. 1, [0119], [0121], [0235] see also [0122]-[0124], [0129]) wherein the screen is configured for touching for entering commands into the microprocessor (Fig. 1, [0119], [0121], [0235], [0343]) and physiological data into the data storage module (Fig. 1, [0119], [0121]-[0123], [0235], [0343]); and 
programming code being stored on a non-transitory storage medium in operational connection to the microprocessor enabling the microprocessor ([0119], [0121], [0185]-[0186] see also [0012], [0044]; Examiner notes that “enabling . . . for” does not explicitly the elements being perform the elements as when the “configured to” language is used) for evaluating inputs from the first sensor, the second sensor, the pedometer, and the timer in conjunction with the physiological data ([0119], [0121], 

An interpretation of Ven may not explicitly disclose a plurality of reference tables stored in memory. 
However, in the same field of endeavor (medical devices), Li teaches reference tables stored in memory ([0055]). For the purpose of using lookup tables to determine various physiological parameters, including blood pressure and heart rate, based on the values of the received signals and/or data corresponding to the light received, i.e. PPG signals.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ven to include look up tables as recited in Li because Ven recites gathering measurements of Sp02, heart rate, blood pressure using PPG and then uses that data to make determinations and exercise recommendations, and as recited Li a way of doing determining the Sp02, blood pressure, heart rate values is using look up tables to convert the signals based on the photodetector/light receiver to a measurement. Combining the elements of Ven with those of Li is merely combining prior art elements according to known methods to yield predictable results; the known elements of light emission and gathering for both Ven and Li, the known method being the use of reference tables and the predictable result being the determination of a reading/measurement.

 Regarding claim 2, an interpretation of Venn further discloses the housing being substantially waterproof ([0219], [0236]-[0237]).



 Regarding claim 4, an interpretation of Ven further discloses the second connector and the first connector comprising a hook and loop fastener ([0121] including “The attachment band may be secured to the user through the use of hooks and loops (e.g., Velcro), a clasp, and/or a band having memory of its shape, e.g., through the use of a spring metal band.”).

Regarding claim 6, an interpretation of Ven further discloses the pedometer being accelerometer type ([0122], [0154], [0463]).

Regarding claim 9, an interpretation of Ven further discloses the programming code including risk code enabling the microprocessor for evaluating respective physiological data ([0201] including “processing circuitry of the biometric monitoring device may determine and/or track the user's 
An interpretation of Ven may not explicitly disclose reference tables. 
However, in the same field of endeavor (medical devices), Li teaches reference tables for determining physiological data ([0055]). For the purpose of using lookup tables to determine various physiological parameters, including blood pressure and heart rate, based on the values of the received signals and/or data corresponding to the light received, i.e. PPG signals.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ven to include look up tables as recited in Li because Ven recites gathering measurements of Sp02, heart rate, blood pressure using PPG and then uses that data to make determinations, and as recited Li a way of doing determining the Sp02, blood pressure, heart rate values is using look up tables to convert the signals based on the photodetector/light receiver to a measurement. Combining the elements of Ven with those of Li is merely combining prior art elements according to known methods to yield predictable results; the known elements of light emission and gathering for both Ven and Li, the known method being the use of reference tables and the predictable result being the determination of a reading/measurement.

 Regarding claim 11, an interpretation of Ven further discloses the programming code including evaluation code enabling the microprocessor for evaluating respective physiological data ([0119], [0121], [0185]-[0186], [0383], [0417], [0446]) for determining exercise recommendation ([0383] including “Additional apps include, but are not limited to . . . endurance sport coach (e.g., recommending or prescribing the intensity, duration, or profile of a running/bicycling/swimming workout, or suggesting the abstinence or delay of a workout, in accordance with a user specified goal such as a marathon, triathlon, or custom goal utilizing data from, for instance, historical exercise activity (e.g., distance run, pace), heart rate, heart rate variability, health/sickness/stress/fever state), weight and/or body composition, blood pressure. . .”, [0417], [0446]).
An interpretation of Ven may not explicitly disclose reference tables. 
However, in the same field of endeavor (medical devices), Li teaches reference tables for determining physiological data ([0055]). For the purpose of using lookup tables to determine various physiological parameters, including blood pressure and heart rate, based on the values of the received signals and/or data corresponding to the light received, i.e. PPG signals.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ven to include look up tables as recited in Li because Ven recites gathering measurements of Sp02, heart rate, blood pressure using PPG and then uses that data to make determinations, and as recited Li a way of doing determining the Sp02, blood pressure, heart rate values is using look up tables to convert the signals based on the photodetector/light receiver to a measurement. Combining the elements of Ven with those of Li is merely combining prior art elements according to known methods to yield predictable results; the known elements of light emission and gathering for both Ven and Li, the known method being the use of reference tables and the predictable result being the determination of a reading/measurement.

 Regarding claim 12, an interpretation of Ven further discloses: 
a transceiver coupled to the housing and positioned in the interior space (Fig. 1, [0121], [0204]), the transceiver being operationally coupled to the microprocessor such that the microprocessor is positioned for actuating the transceiver for communicating with an electronic device (Fig. 1, [0121], [0204], [0342]); and 
emulation code positioned on the electronic device enabling the electronic device for emulating the screen on a display of the electronic device ([0175], [0280], [0342], [0349]-[0350]) wherein the electronic device is configured for the user to type the commands and the physiological data on the display such that the electronic device is positioned for communicating the commands and the physiological data to the microprocessor via the transceiver positioning the microprocessor for sending the physiological data to the data storage module ([0205], [0343], [0349]-[0350]).

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ven in view of Li as applied to claim 5 above, and further in view of Boulos (Michael Boulos et al., US 20200388403) hereinafter Bou.
Regarding claim 10, an interpretation of Ven further discloses gathering various types of physiological data ([0122]) and calculating a plurality of BMI readings by the microprocessor of the biometric device (wearable) ([0349]-[0350], [0354] see also [0122]) and sending parameter/data to a smartphone which has software (i.e. an app) as an interface which displays multiple BMI readings gathered over time of a user ([0349]-[0350], [0354). Ven also discloses actuating the display to display readings, alerts and biometric data on the screen of the biometric device ([0280]-[0282], [0312], [0318], [0341]).

However, in the same field of endeavor (medical devices), Bou teaches using a baseline body mass index for the user and for calculating a change from the baseline body mass index based on changes in the associated physiological data and for actuating the screen for displaying the baseline body mass index and the change from the baseline body mass index ([0193]-[0194], [0196], Fig. 14; The recited portions recite gathering a baseline BMI reading and gathering a later measured reading comparing the two and if there is a difference greater than a threshold register it as an abnormality and display an alert/alarm).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ven to include the calculation of a baseline BMI, comparison to said baseline and showing the change as recited in Bou because Ven recites gathering data and displaying readings merely combining those elements of Ven with the known steps of Bou in which a baseline BMI is gathered and comparing the baseline against a later BMI reading and showing the change yields the predictable result of a change in BMI being presented; this is combining prior art elements according to known methods to yield predictable results.

Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ven in view of Li in further view of Bou.
 Regarding claim 13, an interpretation of Ven discloses a fitness monitoring device comprising: 

a strap coupled to the housing defining a loop wherein the loop is configured for inserting a wrist of a user for coupling the housing to the wrist (attachment band Figs. 2A-C, 6A-B, 7, [0120]-[0121]), the strap comprising a first section and a second section, the first section and the second section being coupled to and extending from a first end and a second end of the housing, respectively (Figs. 2A-C, 6A-B, 7, [0121] including “An example of a wrist-worn portable biometric monitoring device is shown in FIGS. 2A through 2C. This device may have a display, button(s), electronics package, and/or an attachment band. The attachment band may be secured to the user through the use of hooks and loops (e.g., Velcro), a clasp, and/or a band having memory of its shape, e.g., through the use of a spring metal band.”); 
a first connector coupled to the first section of the strap distal from the housing (Figs. 2A-C, 6A-B, 7, [0121]); 
a second connector coupled to the second section of the strap distal from the housing (Figs. 2A-C, 6A-B, 7, [0121]), the second connector being complementary to the first connector such that the second connector is positioned for selectively coupling to the first connector for removably coupling the strap around the wrist of the user, the second connector and the first connector comprising a hook and loop fastener (Figs. 2A-B, 7, [0121]); 
a first sensor and a second sensor (Figs. 2A through 3C and 11A-11G,  [0124] including  “the biometric monitoring device may include an optical sensor to detect, sense, sample and/or generate data that may be used to determine information representative of, for example, stress (or level thereof), blood pressure, and/or heart rate of a user . . . In such embodiments, the biometric monitoring device may include an optical sensor having one or more light sources (LED, laser, etc.) to emit or output light into the user's body, as well as light detectors (photodiodes, phototransistors, etc.) to sample, measure 
a screen coupled to an upper face of the housing (Figs. 2A-C, 6A-B, 7, [0121] see also [0312]-[0315]) wherein the screen is configured for displaying to the user the heart rate ([0280], [0282] see also [0124]), the blood pressure ([0280], [0282] see also [0124]), and an exercise recommendation ([0383] including “Additional apps include, but are not limited to  . . .endurance sport coach (e.g., recommending or prescribing the intensity, duration, or profile of a running/bicycling/swimming workout, or suggesting the abstinence or delay of a workout, in accordance with a user specified goal such as a marathon, triathlon, or custom goal utilizing data from, for instance, historical exercise activity (e.g., distance run, pace), heart rate, heart rate variability, health/sickness/stress/fever state), weight and/or body composition, blood pressure. . .”, [0417], [0446]), the screen being touch enabled ([0343] see also [0121], [0312]-[0315]); 
a battery coupled to the housing and positioned in the interior space ([0235], [0376]); 
a data storage module coupled to the housing and positioned in the interior space (Fig. 1, [0121] see also [0012], [0044], [0119], [0186]); 

a timer coupled to the housing and positioned in the interior space wherein the timer is configured for determining an elapsed time for a physical activity ([0122], [0365], [0383, [0423], [0442]; The spec recites a biometric device which measures duration of activity or exercise); 
a microprocessor coupled to the housing and positioned in the interior space ([0119], [0121], [0296] see also [0185]-[0186], [0297]-[0299]), the microprocessor being operationally coupled to the first sensor, the second sensor, the screen, the battery, the data storage module, the pedometer, and the timer (Fig. 1, [0119], [0121], [0235] see also [0122]-[0124], [0129]) wherein the screen is configured for touching for entering commands into the microprocessor (Fig. 1, [0119], [0121], [0235], [0343])  and physiological data into the data storage module (Fig. 1, [0119], [0121]-[0123], [0235], [0343]); 
programming code positioned on the microprocessor enabling the microprocessor ([0119], [0121], [0185]-[0186]) for evaluating inputs from the first sensor, the second sensor, the pedometer, and the timer in conjunction with the physiological data ([0119], [0121], [0185]-[0186]) for determining at least one of an exercise parameter and a fitness parameter ([0119], [0121], [0185]-[0186], [0383], [0417], [0446]) positioning the microprocessor for actuating the screen for displaying the exercise recommendation ([0280]-[0282], [0383], [0417], [0446]), the programming code comprising: 
risk code enabling the microprocessor for evaluating respective physiological data ([0201] including “processing circuitry of the biometric monitoring device may determine and/or track the user's “baseline” stress levels over time and/or cardiac “health” over time.”, [0425]-[0426] see also [0318], [0340]-[0341]) for determining at least one of a current and a change 
gathering various types of physiological data ([0122]) and calculating a plurality of BMI readings by the microprocessor of the biometric device (wearable) ([0349]-[0350], [0354] see also [0122]) and sending parameter/data to a smartphone which has software (i.e. an app) as an interface which displays multiple BMI readings gathered over time of a user ([0349]-[0350], [0354). Ven also discloses displaying alerts and biometric data on the screen of the biometric device ([0312], [0318], [0341]).
evaluation code enabling the microprocessor for evaluating respective physiological data ([0119], [0121], [0185]-[0186], [0383], [0417], [0446]) for determining an exercise readiness value, a recommended exercise dosage, and an exercise program for the user ([0383], [0417], [0428], [0445]-[0446] see also [0121], [0280]-[0282]) and for actuating the screen for displaying the exercise readiness value, the recommended exercise dosage, and the exercise program ([0383], [0417], [0428], [0445]-[0446] see also [0121], [0280]-[0282]).
a transceiver coupled to the housing and positioned in the interior space (Fig. 1, [0121], [0204]), the transceiver being operationally coupled to the microprocessor such that the microprocessor is 
emulation code positioned on the electronic device enabling the electronic device for emulating the screen on a display of the electronic device ([0175], [0280], [0342], [0349]-[0350]) wherein the electronic device is configured for the user to type the commands and the physiological data on the display such that the electronic device is positioned for communicating the commands and the physiological data to the microprocessor via the transceiver positioning the microprocessor for sending the physiological data to the data storage module ([0205], [0343], [0349]-[0350]).

An interpretation of Ven may not explicitly disclose a plurality of reference tables stored in memory; including calculating a baseline body mass index for the user and for calculating a change from the baseline body mass index based on changes in the associated physiological data and for actuating the screen for displaying the baseline body mass index and the change from the baseline body mass index.

However, in the same field of endeavor (medical devices), Li teaches reference tables stored in memory ([0055]). For the purpose of using lookup tables to determine various physiological parameters, including blood pressure and heart rate, based on the values of the received signals and/or data corresponding to the light received, i.e. PPG signals.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ven to include look up tables as recited in Li because Ven recites gathering measurements of Sp02, heart rate, blood pressure using PPG and then uses that data to make determinations, and as recited Li a way of doing determining the Sp02, blood pressure, heart rate values is using look up tables to convert the signals based on the photodetector/light receiver to a 

However, in the same field of endeavor (medical devices), Bou teaches using a baseline body mass index for the user and for calculating a change from the baseline body mass index based on changes in the associated physiological data and for actuating the screen for displaying the baseline body mass index and the change from the baseline body mass index ([0193]-[0194], [0196], Fig. 14; The recited portions recite gathering a baseline BMI reading and gathering a later measured reading comparing the two and if there is a difference greater than a threshold register it as an abnormality and display an alert/alarm).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ven to include the calculation of a baseline BMI, comparison to said baseline and showing the change as recited in Bou because Ven recites gathering data and displaying readings merely combining those elements of Ven with the known steps of Bou in which a baseline BMI is gathered and comparing the baseline against a later BMI reading and showing the change yields the predictable result of a change in BMI being presented; this is combining prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200367827 see Figs. 1-2; US 20160199002 see Figs. 2A-2C; US 20170209055 see [0099], [0127], [0166]-[0167];.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	09 March 2022